Citation Nr: 1331601	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  09-21 139	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a liver condition, claimed as fatty infiltrate of the liver or fatty liver disease.  


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel











INTRODUCTION

The Veteran served on active duty from February 1985 to July 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  The Veteran has since relocated and the Phoenix, Arizona RO now has jurisdiction over this matter. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current liver condition started during active service. Service treatment records show that the Veteran was diagnosed with non-alcoholic fatty liver disease (NAFLD) in October 2002.  At that time, the Veteran was noted to have chronic minimal elevation in ALT, fatty liver on ultrasound and secondary workup for treatable liver disease negative, "all c[onsistent]/w[ith] hepatic steatosis +/- NASH."  

Following a June 2008 VA examination, the examiner diagnosed diffuse parenchymal liver changes and identified the associated problem as elevated liver enzymes.  The examination report clearly shows that the RO had requested the claims folder but it was not available for review by the examiner.  In addition, the examiner did not specifically indicate whether the diffuse parenchymal liver changes are indicative of disease (versus a laboratory finding) and if so, whether the disease is related to service; to include the NALFD diagnosed in service.  

When VA undertakes to provide a VA examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because the June 2008 examiner was unable to review the claims folder and did not provide an opinion on the etiology of the Veteran's current liver condition, a new examination is required. 
Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a liver condition since service.  After securing the necessary release, the RO should obtain these records, including any outstanding VA records. 

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any liver condition.  The claims file and a copy of this Remand should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should respond to the following: 

(a) specifically identify any liver disease present.  

(b) for any currently diagnosed liver disease, is it at least as likely as not (a 50 percent probability or greater) that the condition is etiologically related to the Veteran's active military service?

The examiner should specifically address the significance of the October 2002 diagnosis of NAFLD and the June 2008 finding of diffuse parenchymal liver changes with normal liver size.    

The medical basis for all conclusions reached should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


